DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00307-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


KATHY JACKSON, VAN ZANDT 
COUNTY SHERIFF,                                         §     APPEAL FROM THE 294TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

GERALD STANGLIN AND 
JOHN E. STANGLIN, JR., AS HEIRS OF 
JOHN E. STANGLIN, SR. AND                       §     VAN ZANDT COUNTY, TEXAS
GERALD STANGLIN, TEMPORARY
ADMINISTRATOR OF THE ESTATE
OF JOHN E. STANGLIN, SR., DECEASED
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed. 
Opinion delivered October 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.












(PUBLISH)